Notice of Pre-AIA  or AIA  Status
This Office action is in response to the amendment filed 2/11/22.  Claims 1 and 3-20 are pending.  Claim 2 has been canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The replacement drawing sheets filed 2/11/22 are approved.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony King on 2/24/22.

The application has been amended as follows: 

CLAIM 3
Line 2, change the dependency from “3” to  - - 1 - -.

CLAIM 6
Line 15, before “the cushion cloth” insert - - a cushion tube weld assembly - -.


CLAIM 7
Line 6, delete “to form an n shape,”

CLAIM 8
Line 4, delete “an n shaped”; and 
Line 5, delete “, towards a human body,”.

CLAIM 13
Line 2, before “the cushion cloth” insert - - a cushion tube weld assembly - -.

CLAIM 14
Line 6, delete “to form an n shape,”

CLAIM 15
Line 3, before “the cushion cloth” insert - - the cushion tube weld assembly - -.

CLAIM 17
Line 3, before “the cushion cloth” insert - - the cushion tube weld assembly - -; and
Line 8 replace “lef t” with  - - left - -.

CLAIM 18
Line 6, delete “to form an n shape,”.

CLAIM 19
Line 3, before “the cushion cloth” insert - - the cushion tube weld assembly - -.

CLAIM 20
Line 6, delete “to form an n shape,”.

Claims 1 and 3-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636